Citation Nr: 0217823	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  01-09 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service from October 1965 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  In that determination, the RO 
denied the appellant's claim of entitlement to service 
connection for asbestosis.  

This case has been advanced on the docket because 
administrative error resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2002).


FINDING OF FACT

The appellant does not have asbestosis or an asbestos-
related disease related to his active military service.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) 
redefined VA's duty to assist, enhanced its duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-
claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C.A. § 5107.  See Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  However, the VA regulations promulgated 
to implement the Act provide for the retroactive effect of 
the regulations, except as specified.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the 
Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at 
issue.  

The claim involves a request for service connection and 
there is no issue as to whether it is substantially 
complete.  38 U.S.C.A. §5102 (West Supp. 2002); 38 C.F.R. 
§§ 3.150(a), 3.151(a), 3.159(b)(2) (2002).  The appellant 
filed the appropriate form seeking to establish 
entitlement to service connected compensation in October 
2000.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  Upon receipt of the 
veteran's substantially complete application, the RO wrote 
to him in January 2001.  He was told the information that 
he should provide regarding his exposure to asbestos.  He 
was told that VA had requested his VA medical record, 
which the veteran had listed on his claim form as his only 
treatment relating to the claimed condition.  In an 
attachment to the letter, the veteran was told that VA 
would gather evidence to support his claim and that it was 
his responsibility to provide the complete names and 
addressed of medical providers and to provide copies of 
any relevant treatment records he might have in his 
possession.  He was told that VA might need to schedule an 
examination and, if it did, it would be his responsibility 
to report for the exam or to contact the medical facility 
and reschedule.  Although the RO has not specifically 
identified the VCAA as the source of its development 
requirements, its notice is in keeping with the 
requirements of the VCAA and satisfied the duty to notify 
of evidence and information needed and of the 
responsibilities of VA and the appellant with respect to 
obtaining or providing the evidence or information.

After the RO denied the claim in July 2001, it sent the 
appellant a September 2001 letter describing the appeal 
process and issued an October 2001 statement of the case 
listing the evidence considered, the legal criteria for 
evaluating the claim, and the analysis of the facts as 
applied to those criteria, thereby informing the appellant 
of the information and evidence necessary to substantiate 
the claim.  The January and September 2001 letters and the 
October 2001 statement of the case provided the appellant 
with notice of the pertinent obligations under the VCAA.  
There is no indication that additional notification of the 
types of evidence needed to substantiate the claims, or of 
VA's or the appellant's responsibilities with respect to 
the evidence, is required.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(1-3) (2002).  In his claim, the 
appellant indicated that he had received treatment in 
October 2000 at a VA medical facility.  VA clinical 
records for that date are associated with the claims file.  
He has not identified any other sources of information or 
evidence that would be pertinent to the claim.  The Board 
concludes that VA has undertaken reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim for the benefit sought.  

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The RO afforded the appellant VA 
examination in May 2001.  

On appellate review, the Board sees no areas in which 
further development may be fruitful.  The requirements of 
the VCAA have been substantially met by the RO, and there 
would be no possible benefit to remanding this case to the 
RO for its consideration of the requirements of the VCAA 
in the first instance.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the appellant.  See, e.g.,  
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to 
the appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

II.  Analysis

The claimant seeks to establish service connection for 
asbestosis.  Service connection means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated during service.  38 U.S.C.A. 
§ 1110 (West Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  In 
order to establish service connection, either the evidence 
must show affirmatively that such a disease or injury was 
incurred in or aggravated by service, or statutory 
presumptions may be applied.  There must be medical 
evidence of a current disability, medical or lay evidence 
of in-service incurrence or aggravation of a disease or 
injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999);  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  With chronic disease shown as 
such in service or within the presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later 
date are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1, Part VI, 7.21(d)(1) (October 3, 1997).  
Radiographic changes indicative of asbestos exposure 
include interstitial pulmonary fibrosis (asbestosis), 
pleural effusions and fibrosis, pleural plaques, and 
mesotheliomas of pleura and peritoneum.  M21-1, Part VI, 
7.21(a)(1) (October 3, 1997).  The clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  M21-1, Part VI, 
7.21(c) (October 3, 1997).  Some of the major occupations 
involving exposure to asbestos include mining, milling, 
work in shipyards, demolition of old buildings, carpentry 
and construction, manufacture and servicing of friction 
products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement and pipe products, military 
equipment, etc.  M21-1, Part VI, 7.21(b)(1) (October 3, 
1997).  

The initial element of any service-connection claim is 
whether there is medical evidence showing a clinical 
diagnosis of the claimed disability.  The evidence 
pertinent to this aspect of the claim includes the 
following:

? The service medical records, including an enlistment 
examination in August 1965 and a separation 
examination in October 1968, are silent for any 
complaints or findings of a respiratory disorder, 
including asbestosis.  

? VA clinical record in October 2000 showed an 
assessment of shortness of breath and a history of 
exposure to asbestos during service.  Examination 
revealed the chest to be clear. 

? Service personnel records reveal that the appellant 
served as a boiler technician aboard ship.  A service 
department report dated in April 2001 indicated that 
the appellant was a boiler technician during service 
and that it was highly probable that he was exposed 
to asbestos while working on insulation for piping, 
flanges, valves, fittings, machinery, boilers, 
evaporators, and heaters. 

? VA pulmonary function testing in March 2001 revealed 
moderately severe airflow obstruction, mild 
restrictive defect, and normal diffusion.  

? VA examination in May 2001 indicated a diagnosis of 
chronic obstructive pulmonary disease (COPD) and a 
history of asbestos exposure.  It was noted that the 
appellant complained of exertional dyspnea over 
several years.  A chest x-ray was clear. 

This evidence does not include even one diagnosis of 
asbestosis or of an asbestos-related disease.  The VA 
clinical record in October 2000 and the VA examination in 
May 2001 both showed respiratory symptoms or diseases 
other than asbestosis (shortness of breath and COPD, 
respectively) and a history of asbestos exposure.  These 
findings fail to identify asbestosis or an asbestos-
related disease, and do not relate the current respiratory 
disorder to asbestos exposure.  Furthermore, the March 
2001 pulmonary function test and the May 2001 chest x-ray 
do not reveal current asbestosis or an asbestos-related 
disease.  The appellant claims exposure to asbestos aboard 
a U.S. Navy ship, and a service department record 
indicated a high probability of such exposure based on his 
job classification and qualifications.  It is not the 
history of such exposure but the present lack of a medical 
diagnosis that precludes a determination of service 
connection in this case.  Even considering that asbestos 
exposure most probably occurred in the Navy, there is no 
medical evidence of a diagnosed asbestos-related disease 
associated with such exposure.  

The veteran contends that only full blown asbestosis or 
asbestosis in its later stages can show up on x-ray, and, 
somewhat inconsistently, that the only way to diagnose 
asbestosis is on biopsy after death.  The veteran is not 
shown by the record to have any medical training or 
expertise that qualifies him to provide competent medical 
evidence.  Lay testimony is not competent to prove a 
matter requiring medical expertise.  Grottveit v. Brown, 
5. Vet. App. 91 (1993).  The veteran has not offered any 
competent medical evidence to the effect that tissue 
biopsy of the lungs is the only way to diagnose 
asbestosis, or that it is not possible to obtain tissue 
biopsy from a living subject.  The guidance provided by 
the Department's adjudication manual, cited above, is to 
the effect that clinical diagnosis of asbestosis may be 
made with a history of asbestosis exposure and 
radiographic evidence of parenchymal lung disease 
(interstitial pulmonary fibrosis, pleural effusions and 
fibrosis, pleural plaques, or mesotheliomas of pleura and 
peritoneum).  The veteran has a history of exposure.  He 
does not have radiographic evidence of parenchymal lung 
disease.  Neither has any competent medical diagnosis of 
asbestosis or asbestos-related disease been given.

The preponderance of the evidence is against the veteran's 
claim, and there is no benefit of any reasonable doubt to 
be applied.  Cf. 38 U.S.C.A. § 5107(b) (West Supp. 2002).


ORDER

Service connection for asbestosis is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

